    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK


    GABRIEL GILMORE,
                                      Plaintiff,
                 v.                                                     9:18-CV-0463
                                                                         (GLS/DJS)
    BLAIR, RN Nurse,
                                      Defendant.
D




    APPEARANCES:                                   OF COUNSEL:

    GABRIEL GILMORE
    Plaintiff, Pro Se
    04-B-0387
    Great Meadow Correctional Facility
    Box 51
    Comstock, NY 12821
J




    HON. LETITIA JAMES                             MATTHEW P. REED, ESQ.
    New York State Attorney General                Assistant Attorney General
    Attorney for Defendant
    The Capitol
    Albany, NY 12224

    DANIEL J. STEWART
    United States Magistrate Judge
S




                                  DECISION AND ORDER

                                     I. INTRODUCTION

          Plaintiff Gabriel Gilmore commenced this action by filing a pro se Complaint

    pursuant to 42 U.S.C. § 1983 (“Section 1983”). Dkt. No. 1, Compl. An initial review was

    performed by the Honorable Gary L. Sharpe, and as a result only the First Amendment

    retaliation claim against Defendant Blair survived. Dkt. No. 13 (the “June 2018 Order”).
    As to that allegation, it is alleged that Zachary Blair was at all relevant times a nurse at the

    Coxsackie Correctional Facility. Compl at p. 67; June 2018 Order at p. 5. Plaintiff alleges

    that Nurse Blair accused Plaintiff of lying about his health condition, an accusation that

    resulted in a misbehavior report. Id. This occurred in November 2016. Id. A month later

    Plaintiff was found “not guilty” after a disciplinary hearing on the charge. Id. Plaintiff

    further alleges that on January 23, 2017, after he had returned from an outside facility for a
D




    colonoscopy, Plaintiff was provided food and water at the Coxsackie Correctional Facility

    which caused him to become dizzy and have painful sensations. Id. Plaintiff alleges that a

    “John Doe” Correction Officer put a prophylaxis in his food, at the request of Nurse Blair,

    and that this caused him an aggravation of his lung and liver conditions. Id.

           Presently before the Court are Plaintiff’s Letter-Motions seeking to compel discovery.
J




    Those Motions are as follows:

           Dkt. No. 30. A letter request from the Plaintiff, filed on January 14, 2019,

           seeking sanctions as a result of the Defendant’s late production of his initial

           disclosure, as well as the production of an incomplete medical file and an
S




           incomplete grievance list. As part of that letter request the Plaintiff also seeks

           assistance for what he believes to be ongoing medical issues.

           Dkt. No. 31. A letter request of the Plaintiff filed on February 11, 2019, again

           objecting to the late initial disclosure from the Defendant; an incomplete

           medical file; and an incomplete grievance list. In the February 11, 2019 letter


                                                  -2-
           the Plaintiff also requests the appointment of counsel. In addition, the Plaintiff

           attached his First Set of Interrogatories to Defendant Blair.

           Dkt. No. 43. This letter request of the Plaintiff was filed on the Court’s docket

           on April 15, 2019, and is styled as a Motion to Compel discovery. In addition

           to complaining once again about the initial disclosures and the incomplete

           medical file, the Plaintiff also adds that he has not been supplied timely
D




           interrogatory answers. Further, Plaintiff attaches his Request for Production

           of Documents. That discovery request is dated March 14, 2019.

           Counsel for Defendant Blair has now fully responded to the Letter-Motions. Counsel

    makes several points. As an initial matter, it is noted that the Plaintiff did not comply with

    the local rules by attempting to informally resolve this dispute prior to the present Motion.
J




    Dkt. No. 36. Second, counsel notes that while there was some delay in providing the initial

    disclosures because the necessary documents were not available, or for other legitimate

    reasons, the initial disclosures were in fact provided on December 24, 2018. Id. Third,

    Counsel asserts that all documents that were relevant to the sole remaining claim were
S




    provided, including 246 pages of complete medical records dating from July 5, 2016 until

    April 15, 2017. Id. This time period encompasses the four months before the event and three

    months after it. Id.

           With regard to the Plaintiff’s Interrogatories, defense counsel notes that the Request

    for Interrogatories was received by the Attorney General’s Office on February 11, 2019.


                                                  -3-
    Dkt. No. 44. Accordingly, responses were due by March 13, 2019. However, the Defendant

    was unexpectedly absent from work and defense counsel was in trial, making a timely

    response difficult. Id. Counsel wrote to the Plaintiff to advise him of this fact, and to further

    advise that the answers would be supplied by March 22, 2019. Id. In fact, on March 20,

    2019 Defendant did provide a response to Plaintiff’s requests. Id. Finally, as to the

    Plaintiff’s Request for Production of Documents, counsel respectfully notes that such request
D




    was untimely. Id. As the discovery deadline was March 23, 2019, any such demand for the

    production of documents would have had to have been filed 30 days beforehand; to wit,

    February 23, 2019. The demands in question, however, were not received by the Attorney

    General’s Office until March 18, 2019. Id.

                                          II. DISCUSSION
J




           Having reviewed the Plaintiff’s letters, defense counsel’s responses, and having

    discussed the matter at length with the Plaintiff and defense counsel during an on-the-record

    telephone conference on May 17, 2019, the Court hereby denies the Plaintiff’s Letter-

    Motions with one exception. First, Plaintiff’s demand for a response to the Interrogatories
S




    is denied as moot, as those interrogatories have now been responded to. Second, the

    Plaintiff’s demand for answers to the Plaintiff’s Discovery Demands dated March 14, 2019,

    is denied a as these demands were clearly untimely under the scheduling order. With regard

    to Plaintiff’s Motion for Sanctions for the Defendant’s delay in providing the initial

    disclosure, that request is also denied. The initial disclosures were in fact provided several


                                                   -4-
    months ago, and a reasonable explanation for the delay has been asserted. The production

    included the relevant pages of the Plaintiff’s medical record, as well as the other documents

    which are proportionally relevant to the needs of this particular cause of action. However,

    the Plaintiff has asserted that is necessary for him to review certain photographs that were

    contained in the medical chart, and, in particular, that may be contained in certain compact

    discs that are also part of that chart. Accordingly, defense counsel is to make arrangements
D




    to have the Plaintiff view those discs, if they exist, and to provide him with the best quality

    copies of relevant photographs. All other requests of the Plaintiff are denied.

                                         III. CONCLUSION

              WHEREFORE, it is hereby

              ORDERED, that Plaintiff’s Letter-Motions to Compel Discovery, and for other relief,
J




    (Dkt. Nos. 30, 31, & 43) are GRANTED IN PART AND DENIED IN PART; and it is

    further

              ORDERED, that the Clerk serve a copy of this Decision and Order on the parties.

    IT IS SO ORDERED.
S




    Dated: May 21, 2019
          Albany, New York




                                                  -5-
